Citation Nr: 1631569	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-36 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Kenneth A. Wagoner, Attorney at Law


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from December 1975 to October 1980.
These matters are on appeal from rating decisions issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied entitlement to service connection for neck and back disabilities and granted entitlement to service connection for PTSD, rated as 30 percent disabling, effective July 29, 2010.

A September 2015 rating decision increased the rating from 30 percent to 100 percent for PTSD, effective October 17, 2014.  In a June 2016, the Veteran indicated that in light of the 100 percent rating, she wished to withdraw her appeal of the claims of service connection for neck and back disabilities.  Accordingly, the claim for an initial increased rating for PTSD is no longer before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

On June 13, 2016, prior to the promulgation of a decision in the appeal, the Board received a statement from the Veteran that she desired to withdraw her appeal on the issues of entitlement to service connection for neck and back disabilities.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for neck and back disabilities, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a June 2016 written statement, the Veteran, through her representative, withdrew the claims of entitlement to service connection for neck and back disabilities.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims, the Board does not have jurisdiction to review them, and they are dismissed.


ORDER

The issues of entitlement to service connection for neck and back disabilities, are dismissed.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


